Citation Nr: 1527614	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for an original award of service connection for bilateral hearing loss.

3.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1970 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2009, January 2010, and May 2010 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The December 2009 RO decision denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disability (to include PTSD).  The January 2010 RO decision granted the Veteran service connection and a 20 percent evaluation for bilateral hearing loss, effective November 19, 2009.  The Veteran appeals this decision, seeking a higher initial evaluation in excess of 20 percent.  The May 2010 RO decision denied the Veteran's claim of entitlement to a TDIU.

For the reasons discussed below, this appeal is REMANDED to the RO as the Agency of Original Jurisdiction.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran initially appeared at the RO for a December 2013 videoconference hearing to present oral testimony in support of his claim before the Board.  Unfortunately, due to a technical malfunction with the audio recording system, a written transcript of the hearing could not be produced.  In a letter dated in early March 2014, the Board informed the Veteran of this situation and offered him the opportunity to be scheduled for a new hearing.  In a response dated in late March 2014, the Veteran requested to be scheduled for a new videoconference hearing at the RO, in which he would present supportive oral testimony before the Board.  In correspondence dated in June 2015, the RO requested that the Board remand the case so that it could convert the claims file to a paperless claims file, in addition to scheduling the Veteran for a new videoconference hearing.

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a videoconference hearing before the Board and notify the Veteran and his representative of the date, time, and location of the hearing.  All actions taken in this regard must be carefully documented and made a part of the record in the Veteran's claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




